Title: From Thomas Jefferson to William Stephens Smith, 31 August 1787
From: Jefferson, Thomas
To: Smith, William Stephens



Dear Sir
Paris Aug. 31. 1787.

In your favor of June 30. from Madrid is the following paragraph. ‘Mr. Jay sais 562. 163. 449. 350. 92. 213. 479. 609. 57. 189. 547. 407. 407. 642. 186. 48. 449. 186. 72. 290. 136. 92. 368. 38. 582. 518. 48. 186. 149. 327. 48. 186. 92. 547. 324. 290. 82. 518. 72. 393. 525. 371. 407. 82. 570. 189. 339. 380.’ I have four cyphers, two of which it was possible you might have copies of, and two impossible. I tried both the possible and impossible; but none would explain it. I presume you have mistaken the cypher you meant to make use of. I did not write to you from Bordeaux on Mr. Barclay’s affair, because it must have past through the post offices of France and Spain. The erroneous decision of the parliament in his favor was fortunate for him. His adversaries applied to the ministry who declared he was under no protection against his creditors. The evening before the parliament of Bourdeaux were in consequence of this to revoke their decision, he left Bordeaux for l’Orient where he was detained a month by contrary winds before he could sail for America. He sailed about the 2d. or 3d. of Aug. leaving his family here. Before the receipt of your favor of Aug. 3. Mr. Short had communicated to me your intentions of passing by water from Lisbon to London. This has increased my misfortune of missing you in your way to Spain. I wish the Salon which is now open, or the pleasures or tumults of Paris, could excite a desire in you to visit it. The first circumstance will I expect bring Trumbul, and you might as well be of the party. I have taken the liberty of telling Mrs. Adams you will pay her for me a small balance of 27/8 sterling. Understanding that my harpsichord was finished, I wrote to Mr. Trumbul, in your absence,  to be so good as to forward it to me. I have not heard whether he did so. This being sent off, will enable you to give me a final state of my account, which I will thank you for, that I may remit you any balance due, or employ it for you here as you shall think proper. I am particularly desirous to have Woodmason’s accounts, because for want of them I have not been able to settle with the Marquises Fayette and Chatellux. Mrs. Smith was so good as to give me notice of the draught Genl. Sullivan had made on you in my behalf. In a letter of July 28. therefore I inclosed to Mr. Adams a bill of exchange from Mr. Grand on Lewis Teissier, which I calculated would get to hand two days before the draught on you became due. It was paiable on sight. That Genl. Sullivan should have incommoded you with this draught was more unaccountable, than that he should have made it on me without apprising me of the cause. There does not exist as far as I know, and never did exist an article of account between us. I did indeed, when in America, ask him to send me the skin and some of the bones of a Moose, which I imagined would have been bought of some hunter for a guinea or two. But I have never heard that he has got these for me, and much less expected, or can yet suppose any body would have asked, or he have given such a sum for them. However I have no doubt he will explain the matter to me. We are here in a terrible pickle. Mr. Grand, being about 1000 guineas in advance for the U.S. chuses to advance no more till he receives remittances from America: and Mr. Rucker tells me he thinks there are none coming from thence. Carmichael and Dumas used to be paid from hence.—Since my letter of yesterday to Mr. Adams, Villedeuil, the comptroller general is transferred to the council of finance (i.e. decently cashiered) and Monsr. de Lambert appointed to his office, but Monsieur de la Borde is named Directeur de la Tresorerie royale. This last is the office into which Mr. Neckar came first, and after a while, that and the Comptrol general were united in his person and have not been since separated till now. No nomination yet in the room of de Castries and Segur. I think the changes in the ministry will now stop. There remains no body of the former set but Breteuil and Monmorin. The first is too firmly supported by the queen to be removed, and the latter enjoys a very general esteem of all parties. Having exhausted the feild of news in my letter to Mr Adams, I will only add, what is no news, that I am with sentiments of the most sincere friendship and attachment Dear Sir your most obedient & most humble servant,

Th: Jefferson

 